DETAILED ACTION
This action is responsive to the following communications: Information Disclosure Statement filed on May 4, 2022. All references to this application refer to U.S. Patent Application No. 2021/0303068 A1.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending in this case. No claims were amended. Claims 1, 13, and 14 are the independent claims. Claims 1-22 are allowed.

Examiner’s Note



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is a restatement of the Examiner’s statement of reasons for allowance from the Notice of Allowance mailed on March 16, 2022: Claims 1-22 are allowed.

The Examiner has carefully examined independent claims 1, 13, and 14. The closest prior art references of record are Non-Patent Literature publication entitled “SkinTrack: Using the Body as an Electrical Waveguide for Continuous Finger Tracking on the Skin,” (hereinafter SkinTrack), Non-Patent Literature publication entitled “BodyRC: Exploring Interaction Modalities Using Human Body as Lossy Signal Transmission Medium,” (hereinafter BodyRC), U.S. Patent Application Publication No. 2016/0187974 A1 (hereinafter Mallinson), and U.S. Patent Application Publication No. 2015/0309582 A1 (hereinafter Gupta).

Claims 1, 13, and 14 are patentable over SkinTrack, BodyRC, Mallinson, and Gupta at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 13, and 14:

Independent claims 1 and 13:
the one or more criteria including at least one criterion that involves a comparison with a frequency domain representation of the sensed signal, the one or more criteria including a first criterion that is met when an amplitude of the sensed signal exceeds an amplitude threshold and a second criterion that is met when the sensed signal has a non-distorted waveform

Independent claim 14:
the sense circuitry configured to sense a signal at the sense electrode in response to a drive signal applied to a first finger of a hand, and the sense electrode configured to contact a second finger of the hand, different from the first finger;
the one or more criteria including a first criterion indicative of contact between the first finger and the second finger and a second criterion indicative of movement of the first finger along the second finger,

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention. 
Additionally, the Examiner relied upon the Applicants’ persuasive arguments, presented during the interview held on November 9, 2021, and expanded upon in greater detail in the Applicants’ Response (see Response, pages 10-14).

Any comments considered necessary by the Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173